In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana
           ______________________________

                 No. 06-12-00004-CV
           ______________________________


          MICHAEL EUGENE HILL, Appellant

                           V.

            THE STATE OF TEXAS, Appellee




       On Appeal from the 336th Judicial District Court
                    Fannin County, Texas
Trial Court Nos. 22648, 22649, 22650, 22651, 21735 & 21788




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

       Michael Eugene Hill, appellant, filed his notice of appeal pro se, January 11, 2012.

       The clerk’s record was filed February 22, 2012, making the record complete. Hill’s brief

was therefore due March 23, 2012. When neither a brief nor a motion to extend time for filing the

same had been filed by April 13, we contacted Hill by letter and informed him that, if a brief had

not been filed by April 30, 2012, the appeal would be subject to dismissal for want of prosecution.

See TEX. R. APP. P. 42.3(b), (c).

       We have received no communication from Hill. We dismiss this appeal for want of

prosecution. TEX. R. APP. P. 42.3(b).



                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:        May 17, 2012
Date Decided:          May 18, 2012




                                                2